IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 639
                                     :
         ORDER AMENDING RULES        :                        CIVIL PROCEDURAL RULES
         223 AND 1006 AND APPROVING :
         REVISION OF THE NOTE TO     :                        DOCKET
         RULE 225 OF THE             :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE                   :




                                                ORDER


PER CURIAM

      AND NOW, this 29th day of April, 2016, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(b):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 223 and 1006 of the Pennsylvania Rules of Civil Procedure are
amended, and the revision of the Note to Rule 225 of the Pennsylvania Rules of Civil
Procedure is approved, as set forth in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.